Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

SECOND AMENDMENT, dated as of November 4, 2013 (this “Amendment”), to the Credit
Agreement, dated as of April 27, 2012, among Carmike Cinemas, Inc., a Delaware
corporation (the “Borrower”), Macquarie US Trading LLC., as administrative agent
(in such capacity, the “Administrative Agent”) and syndication agent and the
several Lenders from time to time party thereto (as amended by the First
Amendment dated as of September 28, 2012 among the Borrower, the Administrative
Agent, and the Lenders party thereto, and as the same may hereafter be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement;

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
with respect to certain lease obligations as set forth herein; and

WHEREAS, the Lenders and the Administrative Agent are willing to agree to such
amendments to the Credit Agreement, subject to the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Borrower, the Required Lenders and the Administrative Agent hereby
agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms
which are defined in the Credit Agreement are used herein as therein defined.

SECTION 2. Amendments to Section 1.1 (Defined Terms).

Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions in proper alphabetical order:

“Hickory Creek Lease Obligations”: collectively, all Financing Obligations and
Capital Lease Obligations of the Borrower and its Subsidiaries arising in
connection with any amendments entered into in respect of the Lease Agreement
dated as of December 7, 2000, originally between Buttered (TX) LP, a Delaware
limited partnership, as Landlord, and Rave Reviews Hickory Creek I, L.P., a
Delaware limited partnership, as Tenant, that would cause the obligations of the
Borrower or any Subsidiary pursuant to such Lease Agreement to become Financing
Obligations or Capital Lease Obligations as defined in this Agreement.

“Muvico Lease Obligations”: collectively, all Financing Obligations and Capital
Lease Obligations of the Borrower and its Subsidiaries arising upon or after the
assignment by Muvico Entertainment, L.L.C. (“Muvico”) to the Borrower or any of
its Subsidiaries of Muvico’s rights and interests in respect of its leases of
the following theatre properties: (1) Starlight 20 theatre located at 18002
Highwood Preserve Parkway, Tampa, Florida 33647; (2) Broward 18 theatre located
at 2315 North Federal Highway, Pompano Beach, Florida 33062; and (3) Palm Harbor
10 theatre located at 37912 U.S. Highway 19N, Palm Harbor, Florida 34684.



--------------------------------------------------------------------------------

“Second Amendment”: Second Amendment to Credit Agreement dated as of November 4,
2013, among the Borrower, the Administrative Agent, and certain Lenders then
constituting the Required Lenders.

“Specified Lease Obligations”: collectively, the Rave Lease Obligations, the
Muvico Lease Obligations and the Hickory Creek Lease Obligations.

SECTION 3. Amendments to Section 7.2 (Indebtedness). Section 7.2 of the Credit
Agreement is hereby amended by amending and restating clause (b) thereof in its
entirety as follows:

(b) Indebtedness of any Loan Party pursuant to the Senior Secured Notes and the
Specified Lease Obligations, in each case together with any Permitted
Refinancing Indebtedness in respect thereof;

SECTION 4. Amendments to Section 7.3 (Liens). Section 7.3 of the Credit
Agreement is hereby amended by amending and restating clause (i) thereof in its
entirety as follows:

(i) any interest or title of a lessor under (A) any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased and (B) any lease evidencing any Specified
Lease Obligations;

SECTION 5. Amendments to Section 7.16 (Financing Obligations). Section 7.16 of
the Credit Agreement is hereby amended by amending and restating such
Section 7.16 in its entirety as follows:

7.16. Financing Obligations. Permit the aggregate amount of Financing
Obligations (other than the Specified Lease Obligations) of the Borrower and its
Subsidiaries incurred or created after the date hereof to exceed, at any one
time, the greater of (a) the aggregate amount of Financing Obligations permitted
under the Senior Secured Notes Indenture and (b) $25,000,000.

SECTION 6. Representations and Warranties. In order to induce the Lenders to
enter into this Amendment and to amend the Credit Agreement in the manner
provided herein, each Loan Party party hereto represents and warrants to the
Lenders and the Administrative Agent that the following statements are true and
correct in all respects:

a. Power and Authority. Each Loan Party has the power and authority, and the
legal right, to make, deliver and enter into this Amendment and to carry out the
transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the “Amended Agreement”) and the other
Loan Documents.

b. Authorization of Agreements. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
this Amendment, the Amended Agreement and the other Loan Documents.

c. Governmental Consents. No consent or authorization of, filing with, notice to
or other act by or in respect of, any Governmental Authority or any other Person
is required in connection with the execution and delivery by each Loan Party of
this Amendment and the performance by the Borrower of the Amended Agreement and
the

 

2



--------------------------------------------------------------------------------

other Loan Documents or with the execution, delivery, performance, validity or
enforceability of this Amendment or the Amended Agreement or any of the Loan
Documents, except consents, authorizations, filings and notices described in
Schedule 1, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect except as otherwise noted on
such Schedule 1.

d. Binding Obligation. This Amendment has been duly executed and delivered on
behalf of each Loan Party party hereto. This Amendment constitutes a legal,
valid and binding obligation of each Loan Party party thereto, enforceable
against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

e. No Legal Bar. The execution, delivery and performance of this Amendment, the
Amended Agreement and the other Loan Documents will not violate any Requirement
of Law or any Contractual Obligation of any Group Member and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to the Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.

f. Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties set forth in Section 4 of the Credit Agreement,
and in each of the other Loan Documents, are true and complete in all material
respects on the date hereof as if made on and as of the date hereof (except if
any such representation or warranty is expressly stated to have been made as of
a specific date, such representation or warranty shall be true and correct as of
such specific date, and except as to changes otherwise expressly permitted by
the terms of the Loan Documents), and as if each reference in said Section 4 to
“this Agreement” included reference to this Amendment and the Amended Agreement.

g. Absence of Default. No Default or Event of Default has occurred and is
continuing or will result from the consummation of the transactions contemplated
by this Amendment that would constitute an Event of Default or a Default.

SECTION 7. Conditions Precedent. The amendments set forth in Sections 2 through
5 hereof shall become effective (the “Amendment Effective Date”) upon
satisfaction of the following conditions:

a. Execution. The Administrative Agent shall have received counterparts of this
Amendment executed and delivered by the Administrative Agent, the Borrower, the
Loan Parties and the Lenders party to the Credit Agreement constituting the
“Required Lenders” thereunder.

b. Fees and Expenses. On or before the Amendment Effective Date the
Administrative Agent shall have received all fees and expenses required to be
paid on or before the Amendment Effective Date, including, without limitation,
the reasonable fees and disbursements of legal counsel.

 

3



--------------------------------------------------------------------------------

c. Necessary Consents. Each Loan Party shall have obtained all material consents
necessary or advisable in connection with the transactions contemplated by this
Amendment.

d. Other Documents. The Administrative Agent and Lenders shall have received
such other documents, information or agreements regarding the Loan Parties as
the Administrative Agent or Collateral Trustee may reasonably request.

SECTION 8. Acknowledgement and Consent. Each Guarantor hereby acknowledges that
it has reviewed the terms and provisions of the Credit Agreement and this
Amendment and consents to the amendment of the Credit Agreement effected
pursuant to this Amendment. Each Guarantor hereby confirms that each Loan
Document to which it is a party or otherwise bound and all Collateral encumbered
thereby will continue to guarantee or secure, as the case may be, to the fullest
extent possible in accordance with the Loan Documents the payment and
performance of all “Obligations” under each of the Loan Documents to which is a
party (in each case as such terms are defined in the applicable Loan Document).

Each Guarantor acknowledges and agrees that any of the Loan Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment.
Each Guarantor represents and warrants that all representations and warranties
contained in the Amended Agreement and the Loan Documents to which it is a party
or otherwise bound are true and correct in all material respects on and as of
the Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date, and except as to changes
otherwise expressly permitted by the terms of the Loan Documents.

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and
(ii) nothing in the Credit Agreement, this Amendment or any other Loan Document
shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement

SECTION 9. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 10. Miscellaneous.

a. Reference to and Effect on the Credit Agreement and the other Loan Documents.

i. Except as provided herein, the Credit Agreement and the other Loan Documents
shall remain unchanged and in full force and effect and are hereby ratified and
confirmed. On and after the Amendment Effective Date, each reference in the
Credit Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment.

 

4



--------------------------------------------------------------------------------

ii. The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.

b. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

c. Counterparts. This Amendment may be executed by the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this Amendment by e-mail, facsimile or other form of
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

[signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER:

 

CARMIKE CINEMAS, INC.

By:   /s/ Daniel E. Ellis   Name:   Daniel E. Ellis   Title:   Senior Vice
President, General Counsel and Secretary

GUARANTORS:

 

EASTWYNN THEATRES, INC.

GEORGE C. KERASOTES CORPORATION

GKC INDIANA THEATRES, INC.

GKC MICHIGAN THEATRES, INC.

GKC THEATRES, INC.

By:   /s/ Daniel E. Ellis   Name:   Daniel E. Ellis   Title:   Senior Vice
President, General Counsel and Secretary MILITARY SERVICES, INC. By:   /s/
Daniel E. Ellis   Name:   Daniel E. Ellis   Title:   President CARMIKE GIFTCO,
INC. By:   /s/ Greg Wiggins   Name:   Greg Wiggins   Title:   President

[Signature Page to Carmike Second Amendment]



--------------------------------------------------------------------------------

GUARANTORS (continued):

 

CARMIKE REVIEWS HOLDINGS, LLC

CARMIKE MOTION PICTURES BIRMINGHAM, LLC

CARMIKE MOTION PICTURES BIRMINGHAM II, LLC

CARMIKE MOTION PICTURES BIRMINGHAM III, LLC

CARMIKE MOTION PICTURES CHATTANOOGA, LLC

CARMIKE MOTION PICTURES DAPHNE, LLC

CARMIKE MOTION PICTURES PENSACOLA, LLC

CARMIKE MOTION PICTURES PENSACOLA II, LLC

CARMIKE MOTION PICTURES INDIANAPOLIS, LLC

CARMIKE MOTION PICTURES HUNTSVILLE, LLC

CARMIKE MOTION PICTURES FT. WAYNE, LLC

CARMIKE MOTION PICTURES MELBOURNE, LLC

CARMIKE MOTION PICTURES PEORIA, LLC

CARMIKE MOTION PICTURES PORT ST. LUCIE, LLC

CARMIKE MOTION PICTURES ORANGE BEACH, LLC

CARMIKE MOTION PICTURES ALLENTOWN, LLC

CARMIKE HOUSTON LP, LLC

CARMIKE HOUSTON GP, LLC

By:   /s/ Daniel E. Ellis   Name: Daniel E. Ellis   Title: Senior Vice
President, General Counsel and Secretary CARMIKE MOTION PICTURES HOUSTON, LP By:
Carmike Houston GP, LLC, its General Partner

        By:   /s/ Daniel E. Ellis   Name: Daniel E. Ellis   Title: Senior Vice
President, General Counsel and Secretary

[Signature Page to Carmike Second Amendment]



--------------------------------------------------------------------------------

MACQUARIE US TRADING, LLC, as Administrative Agent By:   /s/ Robert M. Perdock  
Name:   Robert M. Perdock   Title:   Managing Director By:   /s/ Anita Chiu  
Name:   Anita Chiu   Title:   Associate Director

[Signature Page to Carmike Second Amendment]



--------------------------------------------------------------------------------

MIHI LLC,

as a Lender

By:   /s/ Robert M. Perdock   Name:   Robert M. Perdock   Title:   Managing
Director By:   /s/ Anita Chiu   Name:   Anita Chiu   Title:   Associate Director

[Signature Page to Carmike Second Amendment]



--------------------------------------------------------------------------------

Schedule 1

Any landlord consents and other agreements and documents and other actions as
may be required pursuant to Section 6.10 of the Credit Agreement in respect of
the leases evidencing the Muvico Lease Obligations.